                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON OMARI VINCENT,                            Case No.19-cv-00329-RMI (TSH)
                                                        Plaintiff.
                                   8
                                                                                           ORDER FOR AND WRIT OF HABEAS
                                                 v.                                        CORPUS AD TESTIFICANDUM
                                   9

                                  10     JONATHAN REYES, et al.,                           Re: Dkt. No. 33
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          It is hereby ordered that the Clerk of Court issue a Writ of Habeas Corpus Ad

                                  14   Testificandum for the person of CAMERON VINCENT, Prisoner No. S594518, presently in the

                                  15   custody of the San Francisco County Sheriff’s Department and detained at County Jail #5 Facility,

                                  16   in San Bruno, California, as the presence of said witness will be necessary at proceedings in the

                                  17   above-entitled cause and thereafter as may be required.

                                  18
                                  19   Dated: January 7, 2020

                                  20                                                   ______________________________________
                                                                                       THOMAS S. HIXSON
                                  21                                                   United States Magistrate Judge
                                  22

                                  23                                   THE UNITED STATES DISTRICT COURT
                                  24          TO: Warden, County Jail #5, San Bruno, California
                                  25          GREETINGS
                                  26          WE COMMAND that you have and produce the body of Cameron Vincent, Prisoner No.
                                  27   S594518, in your custody in the hereinabove-mentioned institution, before the United States
                                  28   District Court in Courtroom A of the Federal Courthouse at 450 Golden Gate Avenue in San
                                   1   Francisco at 9:30 a.m. on January 15, 2020, in order that said prisoner may then and there

                                   2   participate in the SETTLEMENT CONFERENCE in the matter of Vincent v. Reyes, et al, and at

                                   3   the termination of said hearing return him forthwith to said hereinabove-mentioned institution, or

                                   4   abide by such order of the above-entitled Court as shall thereafter be made concerning the custody

                                   5   of said prisoner, and further to produce said prisoner at all times necessary until the termination of

                                   6   the proceedings for which his testimony is required in this Court;

                                   7          Witness the Honorable Thomas S. Hixson, Magistrate Judge of the United States District

                                   8   Court for the Northern District of California.

                                   9

                                  10   Dated: January 7, 2020
                                                                                        SUSAN Y. SONG
                                  11                                                    CLERK, UNITED STATES DISTRICT COURT
                                  12                                                    By: Chris Nathan
Northern District of California




                                                                                        Administrative Law Clerk
 United States District Court




                                  13
                                                                                               ISTRIC
                                  14
                                                                                          TES D      TC
                                  15                                                    TA
                                                                                                                          O
                                                                                   S




                                       Dated: January 7, 2020
                                                                                                                           U
                                                                                 ED




                                  16                                                                                    D   RT
                                                                                                        RDERE
                                                                             UNIT




                                                                                              OO
                                  17                                                  IT IS S                                     R NIA
                                  18
                                                                              NO




                                                                                                                      ixson
                                                                                                            as S. H
                                                                                                                                  FO



                                  19                                                                  hom
                                                                                           J u d ge T
                                                                               RT




                                                                                                                              LI




                                  20
                                                                                      ER
                                                                                  H




                                                                                                                          A




                                                                                           N                                  C
                                                                                                             F
                                  21                                                           D IS T IC T O
                                                                                                     R
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
